 1   HARVEY P. SACKETT (72488)
 2

 3
     1055 Lincoln Avenue
 4   San Jose, California 95125-6011
     Telephone: (408) 295-7755
 5
     Facsimile: (408) 295-7444
 6   /as
 7   Attorney for Plaintiff
 8
 9                                  UNITED STATES DISTRICT COURT

10                                 EASTERN DISTRICT OF CALIFORNIA
11    MARK MONTOYA,                                    ) Case No. 2:18-cv-01081-JAM-CKD
12                                                     )
                      Plaintiff,                       )
13                                                     )
      v.                                               ) STIPULATION AND ORDER
14                                                     )
      NANCY A. BERRYHILL,                              )
15
      Acting Commissioner of                           )
16    Social Security,                                 )
                                                       )
17                  Defendant.                         )
                                                       )
18

19           Plaintiff and Defendant, through their respective attorneys, hereby stipulate that

20   Plaintiff shall have a seven (7) day extension of time until May 29, 2019, in which to e-file

21   his Reply to Defendant’s Cross-Motion for Summary Judgment. This extension is necessitated

22   due to Plaintiff’s counsel’s schedule of administrative hearing and district court briefs due

23   (thirteen opening briefs and three reply briefs due). Plaintiff makes this request in good faith

24   with no intention to unduly delay the proceedings. Defendant has no objection and has

25   stipulated to the requested relief.

26   ///

27   ///

28   ///
1    Dated: May 21, 2019      /s/HARVEY P. SACKETT
2                             HARVEY P. SACKETT
                              Attorney for Plaintiff
3                             MARK MONTOYA

4

5    Dated: May 21, 2019      /s/DONNA W. ANDERSON
                              DONNA W. ANDERSON
6
                              Special Assistant U.S. Attorney
7                             Social Security Administration

8    IT IS ORDERED.
     Dated: May 23, 2019
                           _____________________________________
                           CAROLYN K. DELANEY
                           UNITED STATES MAGISTRATE JUDGE




 9

11

12

13

14

15

16

17

18

19

20

21

22

23
